Herbert R. Brown, J.
I must respectfully dissent. For the reasons set forth below, I would overturn the sentence of death.
R.C. 2929.05 requires us to undertake a three-part analysis: the court must review proposed errors, weigh aggravating circumstances against mitigating factors, and compare the sentence to those imposed in similar cases. I disagree with all three parts of the majority’s analysis.
I
Mitigation
The majority asserts that “[njothing in the nature and circumstances of the offense offers any mitigating features.” This statement is shocking, in view of the fact that Richey actively tried to save Cynthia Collins. His efforts were not “ostensible,” as characterized by the majority; Richey put his own life in danger by physically being in the burning apartment. He repeatedly and hysterically told the firemen and anyone else nearby: “there’s a baby in there.” He also told the firemen where Cynthia was in the apartment. The majority cruelly misconstrues the evidence when it asserts that the defendant’s efforts interfered with those of the firemen. The defendant was overwrought in his concern for the child. While there is some evidence that his presence (because he was overwrought) was not helpful, this is in no sense contradictory to the fact that defendant’s desire was to save the child. Further, the officials clearly identified in the record as physically restraining Richey and keeping him away from the apartment were special deputies and a *374police officer in civilian clothing. These people would not and could not have directly fought the fire or rescued Cynthia.
In addition, no evidence of any animus toward Cynthia was presented. In fact, the prosecutor admitted in oral argument before this court that there was no evidence that Richey had any intent to kill Cynthia. Chief of Police Miller testified that Richey was concerned about Cynthia, and special agent Chandler testified that Richey repeatedly asked about Cynthia while the fire was being put out. Richey’s rescue attempt and the fact that the victim was unintended are strong mitigating factors that should have been considered in this case. When these factors are considered, the balance shifts against the death penalty.
II
Claims of Error
The majority dismisses several of the defendant’s propositions of law without real analysis of the issues.
A
Evidence of Threats
Several of defendant’s propositions of law deal with evidence that he made threats against the prosecutor and potential witnesses while in custody. The majority first contends that the issue of admissibility of these threats is waived. Richey did move to suppress the statements, and the fact that he did not specifically object to their admissibility does not automatically mean they are waived. “ * * * [A]n appellate court need not consider an error which a party complaining of the trial court’s judgment could have called, but did not call, to the trial court’s attention at a time when such error could have been avoided * * State v. Williams (1977), 51 Ohio St.2d 112, 117, 5 O.O.3d 98, 101, 364 N.E.2d 1364, 1367. Richey brought this error to the trial court’s attention by the motion to suppress, and thus there is no waiver. See, generally, State v. Long (1978), 53 Ohio St.2d 91, 7 O.O.3d 178, 372 N.E.2d 804.
The majority also contends that Richey’s threats “reflect a consciousness of his guilt,” and should therefore be admissible. It is by no means clear that this is so. A person wrongly accused could easily take out his frustration and anger in this fashion. In particular, Richey’s anti-social and borderline personality traits might make the urge to lash out from a false accusation stronger. In any case, jailhouse threats are of a different order than flight from prosecution or a coverup as evidence of guilt.
*375The threats made by Richey are, pure and simple, acts separate and distinct from the one for which he was being tried. Proof of such threats can be admitted during the guilt phase only to show motive, opportunity, intent, plan, and so forth. (Evid.R. 404[B].) As the threats came after the events for which Richey was being tried, none of these factors can possibly be proved by evidence of later threats. Therefore the evidence is inadmissible for the guilt phase of trial, and it was error for the trial court to admit it.
Nor should evidence of the threats have been used in the sentence deliberations. The majority contends that this evidence is part of his “history, character, and background” and that any criminal wrongdoing is properly included in a presentence report. The cases cited for this proposition are easily distinguishable from the present situation. In State v. Cooey (1989), 46 Ohio St.3d 20, 544 N.E.2d 895, the presentence investigation report included under the heading “Prior Criminal Record” allegations for which the defendant had never been tried. The majority in that case held that the statements were permissible in the presentence report under “social history” of the defendant. The incidents referred to were a violent assault and a sexual assault on a small child, not jailhouse threats. In State v. Hutton (1990), 53 Ohio St.3d 36, 559 N.E.2d 432, it was the defendant’s arrest record that was at issue. A defendant’s arrest record is part of his “prior criminal record,” and thus can be included in a presentence report. Id. at 43, 559 N.E.2d at 441. Richey’s threats were not part of a “prior criminal record,” as they occurred after the events for which he is being tried, and he has never been charged or convicted of anything stemming from the threats.
Evidence of Richey’s threats relates to his history, character or background in only the most marginal way. Its prejudicial impact is clear from the court’s own actions; the judges thought Richey so dangerous that they had him shackled during the trial and allowed deputies to carry firearms and search people entering the courtroom. Considering these factors, evidence of the threats was not properly used either in the guilt phase or in sentence deliberations.
B
Letter
While in pretrial custody, Richey wrote a letter to a friend in Scotland. The trial court originally suppressed the letter as irrelevant to either the guilt or penalty phase. The letter was later included in the presentence report.
The majority contends that “[ajrguably that letter was relevant to the sentencing decision.” I fail to see how it could have been relevant. The letter *376is simply a written version of the same threats Richey made verbally,1 as well as more “other acts” evidence about events in Scotland which occurred years earlier. The letter is highly prejudicial, in particular Richey’s reference to bringing back the death penalty in Scotland. The same objections made above to the admissibility of the verbal threats apply here. The letter is not part of a prior criminal record, and any relation to Richey’s history, character and background is tenuous at best. This, together with its highly prejudicial nature, should have made the letter inadmissible in the sentencing deliberations.
In addition, Richey’s objection to the letter was not waived. Error as to the letter had been brought to the trial court’s attention in the original motion to suppress. It was prejudicial error for the trial court to have admitted the letter in the presentence report.2
Ill
Proportionality of the Death Penalty
Besides reviewing the claims of error and weighing aggravating circumstances against mitigating factors, we must decide whether the sentence of death is excessive or disproportionate to the penalty imposed in similar cases. It is this last part of the analysis which most clearly reveals how inappropriate the death penalty is in this case.
Several cases are cited by the majority to show the proportionality of the death penalty in this case. However, if one reads those cases (which are merely listed and not analyzed by the majority), it is obvious that not one is remotely similar to this one. The defendant in State v. Bonnell (1991), 61 Ohio St.3d 179, 573 N.E.2d 1082, shot the victim at close range and then beat him. In State v. Lott (1990), 51 Ohio St.3d 160, 555 N.E.2d 293, the victim was directly doused with lamp oil and set on fire. In State v. Seiber (1990), 56 Ohio St.3d 4, 564 N.E.2d 408, the defendant had been roaming a bar and threatening patrons with a loaded gun. The victim refused to lie down when ordered, and defendant shot him in the back. In State v. Powell (1990), 49 Ohio St.3d 255, 552 N.E.2d 191, the defendant kidnapped a seven-year-old girl intending to rape her. He partially asphyxiated her and threw her out a fourth-story window. Although arson is involved in State v. DePew (1988), 38 *377Ohio St.3d 275, 528 N.E.2d 542, the victims all died of multiple stab wounds inflicted before the fire was started. In State v. Morales (1987), 32 Ohio St.3d 252, 513 N.E.2d 267, a twelve-year-old boy was savagely beaten to death in revenge for something his brother had done. The victim in State v. Buell (1986), 22 Ohio St.3d 124, 22 OBR 203, 489 N.E.2d 795, had been kidnapped, sexually assaulted and strangled. The victim in State v. Maurer (1984), 15 Ohio St.3d 239, 15 OBR 379, 473 N.E.2d 768, had been kidnapped, sexually assaulted and shot. In each case, the defendant had clear animus toward the victim, or harmed the victim in a direct, face-to-face encounter, or both.
Cases of transferred intent where the death penalty was imposed also involve face-to-face violent encounters between victim and defendant. For example, in State v. Sowell (1988), 39 Ohio St.3d 322, 530 N.E.2d 1294, defendant forced his way into the apartment where his intended victim was a guest. Rather than be escorted outside by the person who opened the door, defendant shot him in the head.
I find no case in Ohio where a defendant in a felony murder case has been put to death unless he had specific animus towards the victim, or a direct, violent, face-to-face encounter with the victim, or both.3 As discussed above, there is no evidence that Richey had specific animus towards Cynthia Collins. On the contrary, he showed concern for her life while the fire was in progress. Even if the defendant’s intent can be inferred from the circumstances, or transferred from the animus shown towards others, the circumstances involve no specific animus or face-to-face violent encounter. There is a stunning difference between this case and those cited as comparable by the majority.
Under the Eighth and Fourteenth Amendments to the United States Constitution, as well as R.C. 2929.05, we are obligated to perform a meaningful proportionality review of the death penalty in every case. See Gregg v. Georgia (1976), 428 U.S. 153, 173, 187, 204-206, 223-224, 96 S.Ct. 2909, 2925, 2931-2932, 2939-2940, 2948-2949, 49 L.Ed.2d 859, 875, 882, 892-893, 902-903; see, also, Furman v. Georgia (1972), 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346. Such a review deserves more than lip service and a listing of cases which *378are in no sense comparable to this one. There has been no meaningful proportionality review in this case. The death penalty is not warranted, and I must dissent.
Sweeney and Weight, JJ., concur in the foregoing dissenting opinion.

. The threats in the letter were not even directed toward the parties threatened, but were more in the nature of boasts to Richey’s friend in Scotland.


. “ * * * The report should include only such information as is directly relevant to the aggravating and mitigating circumstances. * * *” State v. Glenn (1986), 28 Ohio St.3d 451, 28 OBR 501, 504 N.E.2d 701, paragraph two of the syllabus.


. The facts in the case of State v. Thompson (1977), 55 Ohio App.2d 17, 9 O.O.3d 190, 379 N.E.2d 245, are similar to those in this case. Firemen died as a result of fighting an arson fire in a restaurant. The court of appeals found that the trial judges were justified in finding intent from the act of arson, plus defendants’ knowledge that others were actually exposed to the danger they created. The case was never reviewed by this court, nor was the death penalty imposed. I believe that it reaches too far to find intent to kill a fireman from the act of arson and the knowledge of danger alone. If this were the rule, any time someone dies in an arson fire the defendant would be guilty of aggravated murder. This essentially abrogates the longstanding Ohio rule that specific intent is needed for aggravated murder, and would render it no different from felony murder in other states.